              Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 1 of 28
                                                                               
                                                                                 May 12 2020
 1 DAVID L. ANDERSON (CABN 149604)
   Acting United States Attorney
 2                                                                        
   HALLIE HOFFMAN (CABN 210020)                                        
 3 Chief, Criminal Division                                            
 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)                                    
   Assistant United States Attorneys
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Katherine.lloyd-lovett@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13
     IN THE MATTER OF:                  ) CASE NO. 4-20-70150 KAW.
14                                      )
   SEARCH OF A PHYSICAL LOCATION FOR ) APPLICATION AND [;;;;;;@ ORDER TO
15 INVESTIGATION OF 21 U.S.C. § 846 AND ) UNSEAL SEARCH WARRANTS
   OTHER OFFENSES                       )
16                                      )
                                        )
17

18          The United States respectfully requests that the Search Warrant and Application issued under
19 Case No. 4-20-70150 KAW (attached hereto as Exhibit A), along with any associated documents and

20 the case docket, be unsealed. The warrant has been executed and the grounds for filing the documents

21 under seal described in the affidavit no longer apply. While the sealing order accompanying the warrant

22 provides for disclosure of the warrant in discovery absent an additional order from the Court, the

23 defendant in a related criminal case has requested that his attorney obtain certified copies of the warrant

24 so that he may be satisfied that the warrant in fact exists and was issued by the Court. The government

25 understands that this will not be possible without unsealing the warrant, associated documents, and the

26 docket itself. Accordingly, because it is no longer necessary for this warrant to remain under seal and

27 because the defense has requested the ability to obtain certified copies of the original warrant, the

28 government respectfully requests that the warrant be unsealed.

     APPLICATION AND [PROPOSED] ORDER
     4-20-70150 KAW
               Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 2 of 28




 1 Dated: May 12, 2020                                  Respectfully submitted,

 2                                                      DAVID L. ANDERSON
                                                        United States Attorney
 3
                                                         .DWKHULQH0/OR\G/RYHWW
 4
                                                        KATHERINE M. LLOYD-LOVETT
 5                                                      Assistant United States Attorney

 6
                                             >;;;;;;] ORDER
 7

 8            Good cause appearing therefor, it is hereby ORDERED that the Search Warrant issued under

 9 Case No. 4-20-70150 KAW, along with the Application, any associated documents, and the case docket

10 be unsealed.

11
     IT IS SO ORDERED.
12

13
     Dated:    May 12, 2020
14                                                      KANDIS A. WESTMORE
                                                        United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLICATION AND [PROPOSED] ORDER
     4-20-70150 KAW                                 2
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 3 of 28




       Exhibit A
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 4 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 5 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 6 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 7 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 8 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 9 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 10 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 11 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 12 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 13 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 14 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 15 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 16 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 17 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 18 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 19 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 20 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 21 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 22 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 23 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 24 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 25 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 26 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 27 of 28
Case 4:20-mj-70150-KAW Document 5 Filed 05/12/20 Page 28 of 28
